IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-193-CV 


IN THE MATTER OF K. Z. B.,


	APPELLANT

 

FROM THE COUNTY COURT OF FAYETTE COUNTY

NO. 1082, HONORABLE EDWARD F. JANECKA, JUDGE PRESIDING
 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on April 28, 1992.  Appellant has not filed
a statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on May 28, 1992.  Appellant has not filed a brief.  Moreover, appellant has not filed
a motion for extension of time showing a reasonable explanation for its omission.  See Tex. R.
App. P. Ann. 74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of prosecution. 
See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; Justice Smith not participating]
Dismissed for Want of Prosecution
Filed:  July 1, 1992
[Do Not Publish]